DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 31 January 2020. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1, 8, and 15 is/are presented in independent form.

This application properly claims benefit, as a continuation, of U.S. Provisional Application No. 62/936,184 filed on 15 November 2019.

No IDS has been received.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites “The method of claim 4, further wherein each feature associated with the table is present as an individual node in the input layer of the neural network, and each of a plurality of candidate time intervals are present as an individual node in an output layer of the neural network, comprising:….” It is unclear what the “comprising” at the end of this preamble is referring to. 
In view of the specification it appears that the applicant intended this preamble to instead read as follows: “The method of claim 4, the method further comprising:….” The claim is interpreted as such for the purposes of this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process steps of counting relations. 
With respect to independent claims 1, 8, and 15, this judicial exception is not integrated into a practical application because the additional element of: 1) “obtaining … a row lock on a child record”, and 2) “displaying, by the one or more computing devices, a list of the plurality of parent records sorted by the parent counts during the specified time period; and displaying, by the one or more computing devices, the list of the plurality of parent records sorted by the parent counts including displaying the sum of the counts after the specified time period” is mere insignificant extra-solution activity. See MPEP 2106.05(g). These additional elements fail to integrate the judicial exception into a practical application, as they do not differ from those actions that have previously been held to be extra-solution activity. The act of obtaining a row lock on a particular record amounts to nothing more than restricting public access, in this case writing access, to media (i.e. the record), which is no different than that found to be extra-solution activity in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 
With regards to independent claims 1, 8, and 15, the claims further include additional elements of generic computing components (e.g. “database”, “table in a database”, “one or more computing devices”, “memory”, “processor”, “GPU processor”, and “computer-readable medium”) recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. These claims further include description of a child record being part of a table in a database with a plurality of child and parent records, and wherein the plurality of parent records are continuously read-accessible during the specified time period. This amounts to merely constraining the abstract idea to a field-of-use and technological environment. See MPEP 2106.05(h).

Dependent claims 2, 9, and 16 add only additional elements that further describe the field-of-use and technological environment. Dependent claims 3, 10, and 17 add only additional elements that are mere extra-solution activity. Dependent claims 4-6, 11-13, and 18-20 again add only additional elements that are mere extra-solution activity, limitations on the field-of-use and technological environment, and/or use of generic computing components amounting to mere instructions to apply the abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amount to nothing more than insignificant extra-solution activity, mere instructions to apply the exception using generic computer components, and merely constraining the abstract idea to a field of use and technological environment. These cannot provide an inventive concept, and thus the claims are patent-ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165